DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 3 March 2021 is acknowledged and has been entered. Claims 1, 4, 6-10, 13, 15-17 and 19-22 are currently pending and are considered here.

Withdrawn Rejections/Response to Arguments
The pending 103 rejection of claims 1, 4, 6-10, 13, 15-17 and 19-22 over the combination of Liu in view of each of Nováková and Uçaktürk is withdrawn. A new 103 rejection is set forth below over the same references along with a new reference to Alpert et al.  
Applicant’s arguments in the Response of 3 March 2021 have been considered but are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4, 6-10, 13, 15-17 and 19-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Analytica chimica acta 692.1-2 (2011): 1-25, under 2.2.3. Poly(succinimide) and related stationary phases, disclosing that “PolyGlycoplex” is a trademark for certain types of poly(succinimide)-silica based chromatography media).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the column used to separate the sialic acid and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 13, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Pub. 20140178912 to Liu et al. in view of each TrAC Trends in Analytical Chemistry 63 (2014): 55-64, Uçaktürk, Journal of separation science 35.3 (2012): 341-350 and Alpert et al., Journal of chromatography A 676.1 (1994): 191-202, as evidenced by Karlsson et al., Journal of Chromatography A 1092.2 (2005): 246-249.
Liu teaches a method for separating and analyzing glycans, comprising: i) preparing a glycan mixture by contacting a glycoprotein (e.g., a recombinant glycoprotein which can be an antibody) with a glycosidase to separate the glycan from the polypeptide, subjecting the resulting mixture to a clean-up procedure to isolate the glycans from the polypeptides (e.g., involving precipitation, centrifugation and dialysis), and digesting the glycans with a sialidase; ii) separating the glycans in the mixture using hydrophilic interaction liquid chromatography (HILIC); and iii) detecting the separated glycans (entire doc, including [0063; [0113]-[0141]; Examples; claims).  The detection can involve quantitating the absolute or relative amounts of glycan components in the glycan mixture, including, e.g., estimating the total amount of sialic acid-containing glycans ([0124]).  The method is compatible with detection using aerosol-based detection such as evaporative light scattering detection (ELSD) ([0138]).  The glycans can be labelled or unlabeled, and can include N-acetylneuraminic acid and N-glycolylneuraminic acid ([0063]; [0121]; Examples 8 and 9).
Claims 1-3, 5-12 and 14-22 differ from Liu in that: Liu does not teach using condensation nucleation light scattering detection (NLSD) in the detection step; the glycoprotein is etanercept (a recombinant Fc fusion glycoprotein); the HILIC separation is carried out using a PolyGlycoplex column; and the NLSD uses a Nano Quantity Analyte Detector (NQAD).

Ucakturk teaches that therapeutic monoclonal antibodies such as etanercept show significant heterogeneity due to post-translational modifications including glycosylation which affect their properties, and that there is thus a commercial need to subject such antibodies to analytical methods to assess their glycosylation status (entire doc, including under 1. Introduction; 2. Immunoglobulins; Table 1).  Ucakturk teaches that the analytical methods involve steps of enzymatically releasing the glycans, separating the glycans using HPLC (e.g., HILIC) and analyzing/detecting the glycans (p. 344-348, under 3. Techniques for glycan release in mAb pharmaceuticals to 6. Concluding remarks).
Alpert teaches that glycan moieties, including sialic acids, from glycosylated mammalian proteins can be separated via HILIC using a PolyGLYCOPLEX™ column and subsequently analyzed using known methods (e.g., MS or HPLC) (entire doc, including under 3. Results).  The PolyGLYCOPLEX™ column yielded good separation with all types of carbohydrates tested, and the separation of sialic acids was reported to be “at least as good as any currently in the literature” (under 3.1. HILIC of small carbohydrates; 4.1. HILIC with PolyGLYCOPLEX and other columns).  Alpert further teaches that the PolyGLYCOPLEX™ column had advantages over other commonly used media (amino-silica and basic polymeric materials), including better compatibility with sialylated oligosaccharides due to less electrostatic interactions and a wider effective pH range (under 4.1. HILIC with PolyGLYCOPLEX and other columns). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Liu to detect/analyze glycans on a recombinant glycoprotein (using enzymatic digestion to liberate the glycans and HILIC to separate the glycans) wherein the glycoprotein is etanercept as taught by Ucakturk and the detection step uses NLSD (NQAD) as taught by Novakova because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Using NQAD as taught by Novakova as the detection step in the method of Liu would have led to predictable results with a reasonable expectation of success because Liu teaches that the method is compatible with ELSD detection and Novakova teaches that ELSD and NQAD are similar light scattering techniques useful for analyzing oligosaccharides separated via HILIC.  Moreover, Karlsson evidences that the combination of HILIC and ELSD (a similar light scattering method as NQAD) can detect the N-linked glycans commonly found on mammalian glycoproteins and can be used for glycans enzymatically separated from glycoproteins as in Liu.  One of ordinary skill would have had a reasonable expectation of success in analyzing etanercept using the method of Liu in view of Novakova because Liu teaches that the sample can include recombinant glycoproteins including monoclonal antibodies and Ucakturk teaches that etanercept and other commercial mAbs can be analyzed using the same approach as taught by Liu in view of Novakova (including enzymatic release of glycans, chromatographic separation and detection).  
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to carry out the HILIC separation in the method of Liu in view of Ucakturk and Novakova using a PolyGLYCOPLEX™ column as taught by Alpert because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One would have been motivated to use a PolyGLYCOPLEX™ column to carry out the HILIC separation in the method of Liu in view of Ucakturk and Novakova because Alpert teaches that PolyGLYCOPLEX™ separated sialylated saccharides with an effectiveness at least as good as other known media and had advantages with respect to other commonly used media including better compatibility with sialylated oligosaccharides due to less electrostatic interactions.  One would have had a reasonable expectation of success in using a PolyGLYCOPLEX™ column to carry out the HILIC separation in the method of Liu in view of Ucakturk and Novakova because Alpert teaches that PolyGLYCOPLEX™ yielded good separation with a wide range of tested oligosaccharides including sialylated oligosaccharides, and was compatible with subsequent analytical methods such as used in the method of Liu.
.



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657